EX-35.2 (logo) MIDLAND(logo) PNC LOANREAL ESTATE SERVICES OFFICER CERTIFICATE J.P. Morgan Chase Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through Certificates Series 2011-C5 March 1, 2012 Pursuant to the requirements of that certain Pooling and Servicing Agreement (the "Agreement"), it is hereby certified that on behalf of PNC Bank, National Association d/b/a Midland Loan Services as successor by merger to Midland Loan Services, Inc. (the "Servicer"), (i) a review of the Servicer's activities during the calendar year 2011 (the "Reporting Period") and of its performance under the Agreement has been made under the undersigned officer's supervision; (ii) to the best of the undersigned officer's knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period or, if there has been a failure to fulfill any such obligation in any material respect, each such failure known to the undersigned officer and the nature and status thereof are set forth below; and (iii) the Servicer has not received any notice during the Reporting Period regarding qualification, or challenging the status, of any REMIC formed pursuant to the Agreement from the IRS or any other governmental agency or body. Nature and Status of Failures: None. PNC BANK, NATIONAL ASSOCATION d/ba MIDLAND LOAN SERVICES /s/ Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland
